BEALS, GERAGHTY, and HOLCOMB, JJ., dissent.
On June 4, 1935, an unincorporated association of lumber mill workers in Lewis county *Page 492 
obtained a charter from the United Brotherhood of Carpenters and Joiners of America, an international organization which was chartered by the American Federation of Labor. The local union became, under its charter, Lumber and Sawmill Workers Union No. 2623, of Centralia, Washington.
The members of the local union were classified as non-beneficial members; that is, the only financial obligation owed by the local union to the parent body which chartered it was a per capita tax of twenty-five cents monthly. Beneficial members are each required to pay seventy-five cents monthly dues to the Brotherhood and are entitled to admission to the home for the aged and to other fraternal benefits. The non-beneficial members are not entitled to those benefits.
The charter issued by the Brotherhood pursuant to the application of the local union therefor reads as follows:
"KNOW YE: All men by these presents, that acting under the authority vested in us by the laws of the above named organization, we the undersigned do hereby grant this Charter to a body of qualified Carpenters, who are to be hereafter known and designated as CARPENTERS UNION No. 2623 of Centralia, Washington Lumber and Sawmill Workers, to be held by them or their successors; and the aforesaid Union being properly installed is hereby authorized and empowered to transact business, and initiate into its membership any person or persons, lawfully proposed and elected, in accordance with the Constitution, Rules and Regulations of the
    UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA.
"It is hereby agreed in the acceptance of this Charter, that the aforesaid Union shall conform to the Constitution, Rules and Regulations, and in default thereof, this Charter may be revoked, and the Union be suspended from all rights and benefits according to the laws of the United Brotherhood. And *Page 493 
further it is agreed that should aforesaid Union withdraw or be dissolved, suspended or forfeit this Charter, then all property, monies, books and papers shall become the property of the United Brotherhood.
"In consideration of the due and faithful performance of the foregoing stipulations, the United Brotherhood does hereby bind itself to sustain CARPENTERS UNION NO. 2623 of Centralia, Wash. in the exercise of all Right, Privileges and Benefits as a Local Union under its Jurisdiction."
Local 2623 functioned from the time of the issuance of its charter as a local union under the constitution and laws of the United Brotherhood of Carpenters and Joiners. It elected its own officers, fixed dues in excess of the twenty-five cents monthly per capita tax payable to the Brotherhood, held regular meetings, etc. The classification of non-beneficial membership, chosen and accepted at the time Local 2623 was chartered, was never changed or altered in any way. Upon joining the local union, each member took an obligation to abide by the constitution and laws of the Brotherhood. In addition to the oath of allegiance required of the members, all officers of the union, upon qualifying as such, took an obligation to uphold the constitution of the Brotherhood.
The pertinent provisions of that constitution read as follows:
"Section 6. The jurisdiction of the United Brotherhood of Carpenters and Joiners of America shall include all branches of the Carpenter and Joiner trade. In it shall be vested the power through the International Body to establish and charter Subordinate Local and Auxiliary Unions, District, State and Provincial Councils in all branches of the trade, and all other skilled employes working at the industry, and its mandates must be observed and obeyed at all times. *Page 494 
"Section 7. The trade autonomy of the United Brotherhood of Carpenters and Joiners of America consists of the milling. . . .
"Our claim of jurisdiction, therefore, extends over the following divisions and sub-divisions of the trade: Carpenters and Joiners. . . .
"And all those engaged in the running of woodworking machinery.
"When the term `carpenter and joiner' is used, it shall mean all the sub-divisions of the trade as herein specified. . . .
"Section 10. The General President shall issue and sign all charters, may grant dispensations in extraordinary cases. . . .
"C. Section 25. A Local Union cannot withdraw from the United Brotherhood or dissolve so long as ten members in good standing object thereto. . . .
"A. Section 42. There shall be four classes of membership, viz: Beneficial, semi-beneficial, honorary and auxiliary. . . .
"A. Section 58. The General Funds or property of a Local Union shall be used only for such purposes as are specified in the Constitution and Laws of the United Brotherhood and as may be required to transact and properly conduct its business, viz: Payment of salaries and donations to sick members; purchasing stationery, books, cards, printing, payment of rent, or any legally authorized bill against the Local Union. But under no circumstances shall any of the General Funds be used for loans or donations to members, Contingent Fund or for political or religious purposes. Violation of this Section subjects the offending Local Union to the penalty of suspension. . . .
"C. The funds or property of a Local Union cannot be divided in any manner among the members individually, but shall remain the property of the Local Union for its legitimate purpose while ten members remain therein.
"D. All moneys paid out of the funds of a Local Union, with the exception of per capita tax and cost of bonds of financial officers, must be by majority vote of the members, for which an order must be drawn on the Treasurer, signed by the President and Recording *Page 495 
Secretary, and stamped with the seal of the Local Union. No appropriation of money can be voted after 10:30 p.m."
Local 2623 acquired personal property consisting of furniture, books of account, and money. The local had a credit balance in its treasury, money in its "sustaining fund" which was to be placed in the hands of three trustees, money in a "funeral fund," and was entitled to receive from the employer of most of its members money withheld by the employer, upon their order, for the benefit of Local 2623.
In the spring of 1937, most of the non-beneficial unions of lumber and sawmill workers participated in a secret ballot on the question of setting up a new international union affiliated with the Committee for Industrial Organization. A large majority of the members of Local 2623 voted in favor of that change.
On July 20, 1937, the International Woodworkers of America, affiliated with the Committee for Industrial Organization, was formed. At a regular meeting August 13, 1937, of Local 2623, it was decided by a vote of seventy-eight to thirty of the members of Local 2623 to apply to the International Woodworkers of America for a charter.
At the regular meeting of Local 2623 on August 20, 1937, its officers were authorized to pay all outstanding bills, including per capita taxes due to the end of August payable to the United Brotherhood of Carpenters and Joiners of America and to the Grays-Willapa Harbors District Council of carpenters. A committee was appointed to send the charter, seal, and ritual of the International officers to the Brotherhood, and a motion was passed to adjourn without day. The members present reconvened as Local 49 of the International Woodworkers of America. The charter was installed and the officers were obligated under the new *Page 496 
ritual. All of the officers of Local 2623 continued with Local 49 as officers of the new organization. More than ten members of Local 2623 remained loyal to the United Brotherhood of Carpenters and Joiners of America.
About a month subsequent to the secession of 558 of the 581 members of Local 2623 to become members of Local 49 of the International Woodworkers of America, the group remaining loyal to the United Brotherhood of Carpenters and Joiners of America requested Local 49 to return the original charter of Local 2623 to them. The request was granted, and Local 2623 has continued to exist as a subordinate local of the United Brotherhood of Carpenters and Joiners of America under the charter granted to it June 4, 1935.
In October, 1937, this action was commenced by Local 2623 and three of its members for the benefit of all members of Local 2623 to require Local 49 of the International Woodworkers of America and the members of that local who had effected transfer of the money and property of Local 2623 to Local 49 to account for all property belonging to Local 2623 in defendants' possession. The cause was tried to the court, which found that Local 49 of the International Woodworkers of America was entitled to all of the money in the sustaining fund, in the funeral fund, and other items which were the property of Local 2623 at the time of the secession of its members to the new Local 49. The trial court further found that Local 2623 was entitled to the articles of furniture and the account books. Judgment was entered accordingly. Plaintiffs have appealed.
Counsel for respondents contend that Local 49 is the same local union as the former Local 2623, and as such is entitled to all the money and property formerly *Page 497 
held in the name of Local 2623. It is further contended on behalf of respondents that the provisions of the constitution and laws of the United Brotherhood of Carpenters and Joiners are not applicable to Local 2623 and its members, because it was not a "local union" within the meaning of that term as used in the constitution and laws of the Brotherhood.
The third position taken by counsel for respondents is that, even if Local 2623 were a "local union" within the meaning of the constitution and laws of the United Brotherhood of Carpenters and Joiners, the money is "local money," voluntarily raised by the members for their own purposes, therefore Local 2623 is not entitled to the return to it of the funds here involved.
[1] Any question as to the binding effect upon the members of Local 2623 of the constitution of the United Brotherhood of Carpenters and Joiners of America under which Local 2623 was chartered is foreclosed by Cox v. United Brotherhood ofCarpenters etc., 190 Wn. 511, 69 P.2d 148. We there held that the constitution of the Brotherhood and the rules adopted thereunder form a contract between the association and its members. We said:
"The constitution of respondent Brotherhood and rules adopted pursuant thereto form a contract between the association, on the one hand, and its members, on the other. It is not contended that appellant local was not organized under the laws of the state of Washington, and that its members, as such an association, could not own property. Appellant local did own property, including over nineteen hundred dollars in cash, and enjoyed constitutional and statutory rights, which the law recognizes as valuable and entitled to protection. The membership rights of the members of the union are also valuable and recognized by law. The existence of appellant local was proven, as was its association with respondent Brotherhood. It was admitted that respondents assert that the charter of *Page 498 
appellant local was revoked, but respondents neither alleged nor proved that such attempted revocation followed any proceedings taken in accordance with the Brotherhood's constitution, by-laws or rules.
"Testimony introduced by respondents was largely to the effect that there was considerable dispute between different groups of union men as to the wisdom of the policy pursued by respondent Brotherhood and its officer, Mr. Muir. An attempt was made to turn over the funds which had been collected by appellant local to respondent Brotherhood, which claimed them as trustee for respondent locals. It does not appear that anyone made any attempt to appropriate these funds or exercise bad faith in allocating them. It is a question of absolute legal right. If the charter of appellant local was lawfully revoked, its property, including its cash, should have been turned over to respondent Brotherhood. If, on the other hand, no lawful revocation of the charter had been effected, the property and money should remain with the local.
"Respondents make much of the fact that many of the members who formerly belonged to appellant local joined one or other of respondent locals, but this cannot change the legal aspect of the situation, as, after respondent Brotherhood attempted to revoke its charter, appellant local naturally functioned under a serious handicap. . . .
"The evidence shows that great differences of opinion existed between different groups of the union men and between their local officers as to the best policies to be pursued in connection with the different problems in which they were interested during the year 1935. Assuming that all parties were in good faith trying to do the best they could to further the interests of the members of the union, we fail to find in the evidence any legal support for the action of respondent Brotherhood, its officers and agents, in declaring the charter of appellant local revoked. It must be held that this charter never was in fact revoked, and that appellant local still exists as a local union, entitled to possession of its property. The fact that it paid no dues to respondent Brotherhood is immaterial, as the *Page 499 
Brotherhood refused to recognize the local's existence."
In that case, the local affected was No. 2504, Lumber and Sawmill Workers of Kelso-Longview. It was an unincorporated voluntary association chartered by the United Brotherhood of Carpenters and Joiners of America, and its status was the same as that of Local 2623 in the case at bar.
The constitution of the Brotherhood and the charter issued pursuant thereto by the Brotherhood to Local 2623 constitute a contract of the members of the union. Under that contract, so long as ten members of the local union remain loyal to the parent body and object to the transfer, the property of the local union can not be transferred to another organization.
There was not a dissolution of Local 2623. True, most of the members of that local seceded and joined a rival organization, Local Union No. 49 of the International Woodworkers of America. By leaving Local 2623, they lost their interest in the property and funds of the local they abandoned, and those who remained loyal succeeded to that interest. We held in Local No. 2508Lumber  Sawmill Workers v. Cairns, ante p. 476,85 P.2d 1109, that a majority of the members of a local union — an unincorporated association like the one in the instant case — can not dissolve the local, transfer funds of the local to another union organized by a majority, or divide funds among members of the local, where constitution of parent union prohibits division of funds or property of local union among the members individually, so long as a minority of the old union continue their allegiance to the old parent union and continue to function under charter originally issued by old parent union. That case controls the case at bar. *Page 500 
The judgment is reversed, and the cause remanded with direction to the trial court to require return by respondents to appellants of the funds converted by respondents.
STEINERT, C.J., MAIN, BLAKE, ROBINSON, and SIMPSON, JJ., concur.